Citation Nr: 0814340	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-24 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a fractured nose, and if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1946 to August 1947.

The RO denied claims for entitlement to service connection 
for residuals of a fracture nose and hearing loss in 
decisions dated in March and April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence was received to reopen the previously denied claims, 
and then denied entitlement to the benefits sought.  While 
the May 2004 RO decision addressed these matters on a de novo 
basis, for purposes of establishing jurisdiction, the Board 
is required to make a decision in the first instance as to 
whether new and material evidence was received warranting the 
reopening of these matters.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has recharacterized the 
issues accordingly to reflect the procedural status of the 
previously denied claims.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing held at the RO in January 2008.  
During that hearing, the veteran moved for advancement on the 
docket due to his age.  In an April 2008 decision, the 
undersigned granted that motion.

The Board notes that in addition to the claim of service 
connection for residuals of a fractured nose, addressed here, 
the veteran has also raised claims of service connection for 
a sinus condition as secondary to the nose injury.  This 
issue has not been clearly and independently addressed by the 
RO, and is therefore referred for appropriate action.


FINDINGS OF FACT

1.  Service connection for a fractured nose was denied by the 
RO in an unappealed March 1948 decision on the basis that 
there was no fracture or residual found.

2.  Evidence received since the March 1948 denial of service 
connection for a fractured nose was not previously considered 
by agency decision makers, is neither cumulative nor 
redundant of evidence already of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's disability involving a deviated septum is 
likely a residual of a fractured nose sustained during 
service.

4.  Service connection for hearing loss was denied by the RO 
in an unappealed April 1948 decision on the basis that there 
was no current hearing loss disability.

5.  Evidence received since the April 1948 denial of service 
connection for hearing loss was not previously considered by 
agency decision makers, is neither cumulative nor redundant 
of evidence already of record, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating 
the claim.

6.  The veteran credibly reports a left ear infection in 
service; there was no assertion or evidence of a right ear 
infection in service.

7.  Findings show no perforation of either the left or right 
ear drums in service.

8.  Currently diagnosed bilateral sensorineural hearing loss 
is not related to in-service left ear infection, nor is a 
diagnosis shown within the first post-service year.

9.  Currently diagnosed right ear conductive hearing loss is 
not shown to be related to any injury or disease in service, 
nor was it first manifested during service.

10.  There is no currently diagnosed left ear conductive 
hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for residuals of 
a fractured nose.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Service connection for residuals of a fractured nose, to 
include a deviated septum, is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304 (2007).

3.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As the issue of entitlement to service connection for 
residuals of a fractured nose is being granted, and resolved 
in the veteran's favor, there is no need to discuss the 
impact of the duties to notify and assist as to that claim.  
With regard to the issue of entitlement to service connection 
for hearing loss, these duties have been satisfied, as 
explained herein.  
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, VA 
must additionally notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the initial notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  The Board further notes that the 
veteran was provided notice of the assignment of an 
evaluation and effective date in March 2006 correspondence.

Further, the Board notes that this is a reopened claim.  The 
claims of service connection for hearing loss and a fractured 
nose were denied in March and April 1948 decisions.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in 
the context of claims to reopen.  With respect to reopened 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  March 2004 correspondence to the 
veteran did properly inform him of the need for new and 
material evidence, and adequately defined what "new and 
material" is, but failed to inform the veteran of the basis 
for the prior denials.  In light of the Board's finding that 
new and material evidence had been submitted, and the Board's 
decision to reopen the matters and consider the claims on the 
merits, any error in notifying the veteran as to factors 
involved in the decision to reopen is a harmless error.  

Although the veteran was not informed specifically of the 
basis for the prior denial, the VCAA duty to notify with 
regard to the underlying claims was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA additionally has a duty to assist the veteran in the 
development of his claims.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical records. [The Board notes that there has been some 
confusion on the part of the veteran regarding his service 
treatment records.  They were first obtained by VA from the 
service department in 1948, when the veteran filed his 
initial claim.  They were apparently added to the claims file 
at that time.  In preparing his reopened claim, the veteran 
contacted the National Personnel Records Center (NPRC), which 
informed him his records were in the section of the facility 
destroyed in a 1973 fire.  He was not informed that VA 
associated his records with the claims file prior to that 
fire.  Any understandable confusion on the part of the 
veteran by VA's subsequent references to these records is 
regrettable but does not impact the full and fair 
adjudication of his claims at this time.]  The veteran 
submitted private medical records from Dr. RLD, Dr. HSF, 
Miracle Ear, and HHAC.  The veteran also obtained and 
submitted a copy of a February 1947 Morning Report obtained 
as an alternate record when he thought his own file was 
destroyed in the 1973 NPRC fire.  He was provided an 
opportunity to set forth his contentions during the January 
2008 hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in April 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Although the RO reopened the claims of service connection for 
a fractured nose and hearing loss in May 2004, the Board is 
required to first consider whether new and material evidence 
had been presented before the merits of claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in December 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

With regard to both claims, at the time of the 1948 denials 
the evidence of record consisted of the service medical 
records and a statement of the veteran describing his alleged 
injury.  Additionally, Ft. Meade had certified that no 
records of treatment could be identified.  At the time of the 
1948 denials, the file contained no evidence of a current 
hearing loss disability and no evidence of a disability 
residual to a fractured nose.   

Since 1948, the veteran has submitted private treatment 
records showing current nasal and sinus disabilities as well 
as hearing loss and other ear disabilities.  VA examination 
reports have been received which provide information on the 
current diagnoses and medical opinions as to the etiologies 
of current disabilities.  Finally, the veteran offered 
testimony at a personal hearing before the undersigned in 
January 2008; he was able to present argument and clarify 
some evidence.

The recent medical records are clearly new, in that they were 
not previously considered.  Moreover, in establishing the 
presence of current disabilities and addressing the 
possibility of a relationship to service, the new evidence 
relates to unestablished facts and raises a reasonable 
possibility of substantiating the claims.  The Board 
therefore agrees with the RO's May 2004 determination, finds 
that new and material evidence has been received, and 
concludes that the claims for entitlement to service 
connection for residuals of a fractured nose and hearing loss 
are reopened.

Service Connection

After finding that new and material evidence was received to 
reopen the previously denied claims, the Board must now 
consider the claims on their merits.  The veteran alleges 
that while on active duty in 1946 and 1947, he sustained a 
broken nose and left ear infection which have resulted in 
current disabilities.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Residuals of a Fractured Nose

At the time of his original 1947 claim, the veteran stated 
that he had broken his nose falling down stairs in his 
barracks at Ft. Meade, Maryland, in March 1946.  Service 
medical records as well as clinical treatment records from 
Ft. Meade were requested in connection with the claim.  Ft. 
Meade replied that there was no record of treatment of the 
veteran, and service medical records revealed no treatment 
for any injury to the nose.  Both entrance and separation 
examinations noted the nose to be normal, and no history of 
fracture was reported.  Service medical records do show that 
a replacement lens for eyeglasses was provided in April 1946.  
This is important as the veteran reported during his hearing 
that his glasses were broken in the same injury that 
fractured his nose.

In December 2003, in his reopened claim for benefits, the 
veteran alleged that his nose had been broken by a "barracks 
bully" in a fight at Ft. Belvoir, Virginia.  Service 
personnel records confirm that the veteran was at both Ft. 
Meade and Ft. Belvoir during the first few months of service.  
During a November 2006 hearing before a decision review 
officer (DRO) and the January 2008 Travel Board hearing, the 
veteran elaborated, stating that the beating was racially 
motivated.  He is Hispanic, and he reported that an African-
American soldier beat him up severely.  He stated that his 
nose was broken and blood pooled under his eyes for a long 
time afterwards.  Although he stated he was hospitalized or 
kept in the infirmary for two days following the beating, 
there is no indication in service medical records of any 
injury to the nose, as was noted above.

The Board finds it pertinent that there is now some medical 
evidence indicating that the veteran likely suffered a broken 
nose at some point.  During an April 2005 VA examination, the 
examiner noted a slight saddle deformity with septal 
deviation to the right, blocking approximately 60 percent of 
the nasal passage.  The examiner stated that the obstruction 
and septal deformity is consistent with the trauma described 
by the veteran.  The doctor in fact opined that current 
findings were at least as likely as not related to the trauma 
sustained in an assault in service.

The issue therefore hinges upon the occurrence of a trauma in 
service.  While there is a clear conflict in the veteran's 
1948 and 2003 accounts of how the injury to the nose 
occurred, the fact of injury and the time frame has been 
consistent.  The veteran appeared credible and sincere in his 
testimony before the undersigned.  Moreover, although there 
is no clear treatment for a broken nose in service medical 
records, there was treatment to replace a lens in the 
veteran's glasses during the time period in question.  This 
tends to support the assertion that there was some kind of 
trauma to the face.  The Board also finds very persuasive the 
fact that the veteran initiated a claim with regard to 
residuals of this injury immediately upon discharge from 
service.  The conflicts in the accounts, between an 
accidental fall and a racially motivated fight, could be the 
result of changing social norms and pressures.  As the 
veteran stated during his Travel Board hearing, a fight would 
have been an embarrassment, and that may explain both why the 
event is not reported in records, and why the veteran 
initially reported it as resulting from a fall.  The Board 
need not make a finding on that point, however.  Resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the records created during service and at the time of 
discharge, and the veteran's prompt claim shortly after 
separation, in combination with current medical evidence of a 
past broken nose, and the veteran's credible testimony, all 
support a finding that the currently diagnosed deviated 
septum with obstruction is a residual of a fractured nose 
likely sustained during service.

As was noted in the Introduction above, the veteran has 
raised the issue of service connection for a sinus condition 
as secondary to service connected residuals of a broken nose.  
The evidence of record is not sufficient to adjudicate this 
claim without possible prejudice to the veteran, and so it is 
referred to the RO for consideration and development, to 
include a VA examination.

Hearing Loss

The veteran has alleged that he contracted an ear infection 
in February or March 1947 while serving overseas in Guam as 
part of the occupation force, and that the infection has 
resulted in a hearing loss disability.  While the record does 
reflect ample evidence of a current sensorineural hearing 
loss disability, bilaterally, with a conductive hearing loss 
component on the right, the preponderance of the medical 
evidence of record does not support a finding that hearing 
loss disability in either ear is related to service.

The veteran's service medical records do not reveal any 
complaints or findings indicative of hearing loss.  Hearing 
loss was not shown on the veteran's July 1947 examination 
prior to separation.  At that time, the examiner identified 
the veteran's hearing ability as 15/15 bilaterally on the 
whispered voice test.  In the box designated for ear, nose, 
and throat abnormalities, the examiner typed "NONE".    
While the veteran did submit a claim for disability benefits 
for hearing problems in 1948, shortly after separation from 
service, that claim was denied by the RO in an April 1948 
decision finding that defective hearing claimed by the 
veteran was not shown by the evidence of record.  In May 
1948, a medical abstract was added to the record indicating 
that the ENT clinic noted mild retraction of the left 
eardrum.  In a June 1948 rating sheet, the RO stated that the 
addition of this evidence did not change the April 1948 
decision denying service connection for hearing loss.  The 
basis for the denial appears to have been a lack of medical 
findings of a current hearing loss disability.

Subsequently, the earliest medical evidence of record 
documenting a hearing loss disability is not until the 1970s.  
This lengthy period (more than 20 years) without documented 
treatment for hearing loss disability is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service). 

Private medical records submitted by the veteran reveal a 
measurable hearing loss as far back as 1971.  At this point, 
Dr. RLD began treating the veteran for a perforation of the 
right ear drum and diagnosed a mild conductive hearing loss.  
Records from Dr. HSF from 1995 and 2005 show a progression of 
hearing loss, though they do not specify whether the loss is 
conductive or sensorineural.  Similarly, audiometries from 
Miracle Ear and HHAC clearly demonstrate a current hearing 
loss disability, as do findings on April 2005 VA 
examinations.  One VA examiner described the hearing loss as 
sensorineural, while another stated that there was a mild 
conductive component on the right.

None of the private health care providers offered any medical 
opinion as to the relationship between the current hearing 
loss disability and the in-service infection reported by the 
veteran.  The April 2005 VA examiner did opine that, based on 
the history reported by the veteran, the conductive component 
of current hearing loss disability was related to "the 
perforation he sustained historically in Guam...."  The doctor 
specified that this opinion was "[b]y history alone".  The 
Board reiterates that no perforated ear drum was documented 
during service and that the Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence as is required to 
warrant service connection.  LeShore v. Brown, 8 Vet. App. 
405 (1995).  Unfortunately, the evidence of record indicates 
that the stated basis (history reported by the veteran) for 
the VA examiner's April 2005 opinion is insufficient, as the 
veteran is not competent to provide a medical diagnosis of a 
perforated eardrum.  

As noted above, service medical records show that on 
examination for entry into and separation from active duty, 
the veteran's ears were physically normal.  No perforation is 
noted or complained of in service records, and there is no 
treatment record indicating an infection of the left ear 
during service.  The veteran has obtained a Daily Sick Report 
for February 1947 (while he was stationed on Guam) that shows 
he reported for sick call on one day.  The report, by its 
nature, does not reflect what the treatment was for, or what 
treatment may have been administered.  In his claim filed 
only seven months later, however, the veteran did refer to a 
left ear infection.  At the time the RO did not discuss 
whether or not there was an ear infection during service, but 
denied the claim for lack of a current disability.  The Board 
finds that the Daily Sick Report combined with the veteran's 
claim for benefits for a hearing disability shortly after 
separation are factors which clearly support the veteran's 
report of suffering left ear infection in service.  

That the veteran had a left ear infection during service does 
not, however, support a finding of an inservice left ear drum 
perforation.  The normal physical findings on separation, as 
well as private medical records from Dr. HSF, reveal no 
damage to the left ear drum.  Dr. HSF, in particular, 
specifically found a normal eardrum on the left in 1995.  
Although the veteran reported in April 1948 that a "local 
doctor" had told him his left eardrum was perforated 
secondary to infection, there is no record of such a finding 
at that time.  To the contrary, the May 1948 medical abstract 
noted a slight retraction of the left eardrum and not a 
perforation.  The weight of the medical evidence is against 
our finding today that the veteran likely had a perforated 
eardrum in 1947, when medical reports from 1948 did not do 
so.

Regarding the left ear, the veteran has alleged that he 
contracted an ear and sinus infection in Guam, and that as a 
result of this infection, he sustained a perforated left ear 
drum.  Supporting the veteran's claim is the April 2005 VA 
examiner's opinion (based on the veteran's reported history 
of a left ear drum perforation during service), that 
conductive  hearing loss is secondary to the reported history 
of inservice perforation.  While the Board finds that there 
is sufficient credible evidence of a left ear infection in 
service, there is no evidence showing a perforated left ear 
drum during service or at any time since.  Even assuming 
arguendo that that a left eardrum perforation did occur 
during service, the April 2005 VA examiner's opinion 
restricted its scope to conductive hearing loss.  As the 
veteran's current left ear hearing loss disability is 
sensorineural in nature and not conductive, and the April 
2005 examiner went on to specifically opine that 
sensorineural loss is not likely related to active duty, 
service connection for left ear hearing loss must be denied. 

On analysis of the claim for service connection for right ear 
hearing loss, we find the reverse situation.  While the 
veteran does have a conductive component to his right ear 
hearing loss, and there is evidence that the veteran 
sustained a perforation on the right at some point, there is 
absolutely no evidence showing that the right eardrum 
perforation occurred during service.  The veteran has made no 
allegation that he had an in-service infection of the right 
ear, and service medical records are, as noted, silent on the 
issue.  While a February 1947 Daily Sick Report noted that 
the veteran was on sick call for one day, the report did not 
specify the reason for sick call, and the veteran has 
specifically indicated that the reason had to do with a left 
ear problem, not a right ear problem.  In the absence of an 
assertion by the veteran that he had right ear problems 
during service, the Daily Sick Report submitted by the 
veteran can be of no support.  Additionally, the 1948 medical 
abstract specifically identified left ear problems and not 
problems on the right.  There is simply no evidence to 
support a finding of an in-service right ear infection or 
right eardrum perforation.

The lack of any objective findings regarding the right ear in 
service medical records and in the 1948 medical abstract, and 
the lack of any assertion of an inservice right ear infection 
in the veteran's own statements, leave no basis upon which to 
find that the veteran had a right ear problem, much less a 
right ear perforation, during service.  To the contrary, the 
objective evidence supports a finding that the right ear drum 
perforation did not occur until many years after service.  
During the April 2005 VA examination, the veteran stated the 
right ear perforation was diagnosed in 1960.  Private 
treatment records from Dr. RLD show it to have existed at 
least as early as 1971; he performed a tympanoplasty to 
repair the ear drum in 1972.

A clear understanding of the diseases and injuries of each 
ear is important to the further discussion of the claim for 
service connection for hearing loss.  The veteran has been 
diagnosed with two types of hearing loss, conductive and 
sensorineural.  

With regard to conductive hearing loss, which is generally 
caused by physical damage to the structures of the ear, only 
the right ear carries that diagnosis.  Both Dr. RLD and a VA 
examiner have opined that the right ear conductive hearing 
loss is related to a perforation of the ear drum.  Dr. HSF 
also indicated that an impact on hearing was likely from the 
thickened right ear drum.  As was discussed above, however, 
there is no evidence of any in-service trauma to the right 
ear, and weight of the medical evidence of record supports a 
finding that the perforated right ear drum did not occur 
until well after the veteran's period of active duty service.  
While the veteran's right ear hearing loss has a conductive 
component that may very well be related to a perforated right 
eardrum, a right eardrum perforation is not shown to be 
related to any event or disease in service.  The resulting 
right ear conductive hearing loss, therefore, cannot be 
service connected as there is no medical basis to support 
such a conclusion.

No doctor has opined that there is a positive relationship 
between currently diagnosed bilateral sensorineural hearing 
loss and infection during service.  While private doctors 
have not even addressed the issue, a VA examiner expressly 
stated that a relationship was not likely.  Specifically, on 
examination in April 2005, the VA examiner stated the 
following:  "The bulk of his sensory neural loss is not as 
likely as not related to anything that occurred while he was 
on active duty."  Without medical evidence linking the 
condition to service, the veteran's bilateral sensorineural 
hearing loss cannot be directly service connected.

Consideration has also been given to the applicability of 
presumptive service connection for bilateral sensorineural 
hearing loss, as it is considered an organic disease of the 
nervous system and is therefore a presumptive chronic disease 
under 38 C.F.R. § 3.309(a).  The presumption requires, 
however, that the disease become manifest to a degree of 10 
percent or more within one year of separation from service.  
Here, the first medical evidence of a hearing loss disability 
for VA purposes is in November 1971, upon testing by Dr. RLD 
showing puretone thresholds in excess of 40 decibels at 4000 
Hz..  Even without considering whether the loss is 
compensable, this first manifestation is well past the first 
post service year.  Presumptive service connection for 
bilateral sensorineural hearing loss must be denied.

For the above noted reasons, the veteran's claim for service 
connection for hearing loss must be denied.  


ORDER

New and material evidence having been submitted, a claim of 
service connection for a fractured nose is reopened.  

Service connection for residuals of a fractured nose, to 
include a deviated septum, is granted.

New and material evidence having been submitted, a claim of 
service connection for hearing loss is reopened.  

Service connection for hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


